Case: 1:21-cv-00375-MWM-SKB Doc #: 5 Filed: 08/23/21 Page: 1 of 1 PAGEID #: 45

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
DERRICK BLASSINGAME, . Case No. 1:21-cv-375
Plaintiff, : Judge Matthew W. McFarland

Mi

GOVERNOR OF THE STATE OF OHIO,
et al.,

Defendants.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATIONS (Doc. 4)

 

The Court has reviewed the Report and Recommendations of United States
Magistrate Judge Stephanie K. Bowman (Doc. 4), to whom this case is referred pursuant
to 28 U.S.C. § 636(b). Noting that no objections have been filed and the time for filing
such objections under Fed. R. Civ. P. 72(b) has expired, the Court hereby ADOPTS said
Report and Recommendations in its entirety. Accordingly, this action is DISMISSED
with prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(B), because it fails to state a claim
upon which relief may be granted. Furthermore, pursuant to U.S.C. § 1915(a), it is
hereby certified that any appeal of this Order would not be taken in good faith and that
Plaintiff should be denied leave to appeal in forma pauperis.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

a Moh WH ele

JUDGE MATTHEW W. McFARLAND
